


Exhibit 10.6

 

GERON CORPORATION

2002 EQUITY INCENTIVE PLAN

 

STOCK OPTION AGREEMENT

 

RECITALS

 

A.                                    The Board of Directors of Geron
Corporation (the “Company”) has adopted the Geron Corporation 2002 Equity
Incentive Plan (the “Plan”) for the purpose of attracting and retaining the
services of selected key employees (including officers and directors),
non-employee members of the Board of Directors and consultants who contribute to
the financial success of the Company or its Parent or Subsidiary corporations.

 

B.                                    Optionee is an individual who is to render
valuable services to the Company or its Parent or Subsidiary corporations, and
this Agreement is executed pursuant to, and is intended to carry out the
purposes of, the Plan in connection with the Company’s grant of a stock option
to Optionee.

 

NOW, THEREFORE, it is hereby agreed as follows:

 

1.                                      Grant of Option.  Subject to and upon
the terms and conditions set forth in this Agreement, the Company hereby grants
to Optionee, as of the grant date (the “Grant Date”) specified in the
accompanying Notice of Grant of Stock Option (the “Grant Notice”), a stock
option (the “Option”) to purchase up to that number of shares of the Company’s
Common Stock (the “Option Shares”) as is specified in the Grant Notice.  The
Option Shares shall be purchasable from time to time during the option term at
the option price per share (the “Option Price”) specified in the Grant Notice.

 

2.                                      Option Term.  This Option shall have a
maximum term of ten (10) years measured from the Grant Date and shall
accordingly expire at the close of business on the expiration date (the
“Expiration Date”) specified in the Grant Notice, unless sooner terminated in
accordance with Paragraph 5 or 6.

 

3.                                      Limited Transferability.  This Option
shall be neither transferable nor assignable by Optionee other than by will or
by the laws of descent and distribution following Optionee’s death and may be
exercised, during Optionee’s lifetime, only by Optionee.  However, if this
Option is designated a Non-Statutory Option in the Grant Notice, then this
Option may also be assigned in accordance with the terms of a qualified domestic
relations order.  If so assigned, the assigned Option shall be exercisable only
by the person or persons who acquire a proprietary interest in the Option
pursuant to such qualified domestic relations order.  The terms applicable to
the assigned Option (or portion thereof) shall be the same as those in effect
for this Option immediately prior to such assignment and shall be set forth in
such documents issued to the assignee as the Plan Administrator may deem
appropriate.

 

4.                                      Dates of Exercise. This Option shall
become exercisable for the Option Shares in one or more installments as is
specified in the Grant Notice.  As the Option becomes exercisable in one or more
installments, the installments shall accumulate and the Option shall remain
exercisable

 

--------------------------------------------------------------------------------


 

for such installments until the Expiration Date or the sooner termination of the
Option term under Paragraph 5 or Paragraph 6 of this Agreement.

 

5.                                      Accelerated Termination of Option Term. 
The Option term specified in Paragraph 2 shall terminate (and this Option shall
cease to be exercisable) prior to the Expiration Date should any of the
following provisions become applicable:

 

(i)                                     Termination of Service.  If the Optionee
ceases to be a Service Provider (as defined below) other than by reason of the
Optionee’s total and permanent disability (as defined in Section 22(e)(3) of the
Code) or death, the Option shall remain exercisable for three (3) months
following the Optionee’s termination (but in no event later than the expiration
of the term of such Option as set forth in the Option Agreement).  If, on the
date of termination, the Optionee is not vested as to his or her entire Option,
the Shares covered by the unvested portion of the Option immediately cease to be
issuable under the Option.  If and to the extent, after termination, the
Optionee does not exercise his or her Option within the time period specified
herein, the Option shall terminate.

 

(ii)                                  Disability of Optionee.  If an Optionee
ceases to be a Service Provider as a result of the Optionee’s total and
permanent disability (as defined in Section 22(e)(3) of the Code), the Optionee
may exercise his or her Option within twenty-four (24) months following the
Optionee’s termination (but in no event later than the expiration of the term of
such Option as set forth in the Option Agreement) and such Option shall be
exercisable during such period for the number of Shares subject to the Option
with respect to which the right to exercise was (i) already accrued as of the
Optionee’s termination and (ii) would have accrued had the Optionee remained a
Service Provider continuously for thirty-six (36) months (or such lesser period
of time as is determined by the Board) after the date of Optionee’s
termination.  If, on the date of termination, the Optionee is not vested as to
his or her entire Option, the Shares covered by the unvested portion of the
Option (determined after taking into account the accelerated exercisability
provided for in this Section 5(ii)) shall immediately cease to be issuable under
the Option.  If, and to the extent, after termination, the Optionee does not
exercise his or her Option within the time specified herein, the Option shall
terminate.

 

(iii)                               Death of Optionee.  If an Optionee dies
while a Service Provider, the Option may be exercised within twenty-four (24)
months following the Optionee’s termination by the Optionee’s estate or by a
person who acquires the right to exercise the Option by bequest or inheritance
(but in no event later than the expiration of the term of such Option as set
forth in the Option Agreement) and such Option shall be exercisable during such
period for the number of Shares subject to the Option with respect to which the
right to exercise was (i) already accrued as of the Optionee’s termination and
(ii) would have accrued had the Optionee remained a Service Provider
continuously for thirty-six (36) months (or such lesser period of time as is
determined by the Board) after the date of Optionee’s termination.  If, at the
time of death, the Optionee is not vested as to his or her entire Option, the
Shares covered by the unvested portion of the Option (determined after taking
into account the accelerated exercisability provided for in this Section 5(iii))
shall immediately cease to be issuable under the Option.  The Option may be
exercised by the executor or administrator of the Optionee’s estate or, if none,
by the person(s) entitled to exercise the Option under the Optionee’s will or
the laws of descent or distribution.  If, and to the extent, the Option is not
so exercised within the time specified herein, the Option shall terminate.

 

2

--------------------------------------------------------------------------------


 

If an Optionee dies within three (3) months after termination as a Service
Provider (other than as a result of the Optionee’s disability), the Option may
be exercised within six (6) months following the date of death (but in no event
later than the expiration of the term of such Option as set forth in the Option
Agreement), by the Optionee’s estate or by a person who acquires the right to
exercise the Option by bequest or inheritance, but only to the extent the right
to exercise such Option had accrued as of the date of death.

 

(iv)                              Regulatory Extension.  If the exercise of the
Option following the termination of the Optionee’s status as a Service Provider
(other than upon the Optionee’s death or Disability) would be prohibited at any
time because the issuance of shares would violate the registration requirements
under the Securities Act or because the sale of Shares on or after exercise
would be inconsistent with the terms of the Company’s insider trading policy,
then the Option shall terminate on the earlier of (i) the expiration of the term
of the Option set forth in Section 8 or (ii) the expiration of a period of three
(3) months after the termination of the Optionee’s status as a Service Provider
during which the exercise of the Option would not be in violation of such
registration requirements or inconsistent with such insider trading policy, as
applicable.

 

6.                                      Special Termination of Option.

 

A.                                    If the Company undergoes a Corporate
Transaction, then this Option, to the extent not previously exercised, shall
automatically accelerate so that, immediately prior to the effective date of the
Corporate Transaction, it shall become fully exercisable for all of the shares
of Common Stock at the time subject to this Option and may be exercised for any
or all of those shares as fully-vested shares of Common Stock.

 

B.                                    Immediately following the consummation of
the Corporate Transaction, all outstanding options shall terminate and cease to
be outstanding, except to the extent assumed by the successor Company (or Parent
thereof).

 

C.                                    The portion of any Incentive Stock Option
accelerated in connection with a Corporate Transaction shall remain exercisable
as an Incentive Stock Option only to the extent the applicable One Hundred
Thousand Dollar limitation is not exceeded.  To the extent such dollar
limitation is exceeded, the accelerated portion of such option shall be
exercisable as a Non-Statutory Option under the Federal tax laws.

 

D.                                    This Agreement shall not in any way affect
the right of the Company to adjust, reclassify, reorganize or otherwise make
changes in its capital or business structure or to merge, consolidate, dissolve,
liquidate or sell or transfer all or any part of its business or assets.

 

7.                                      Adjustment in Option Shares.

 

A.                                    In the event any change is made to the
Company’s outstanding Common Stock by reason of any stock split, stock dividend,
combination of shares, exchange of shares, or other change affecting the
outstanding Common Stock as a class without receipt of consideration, then
appropriate adjustments shall be made to (i) the total number of Option Shares
subject to this Option, (ii) the number of Option Shares for which this Option
is to be exercisable from and after each installment date specified in the Grant
Notice and (iii) the Option Price payable per share in

 

3

--------------------------------------------------------------------------------


 

order to reflect such change and thereby preclude a dilution or enlargement of
benefits hereunder.

 

B.                                    If this Option is to be assumed in
connection with a Corporate Transaction described in Paragraph 6 or is otherwise
to remain outstanding, then this Option shall be appropriately adjusted,
immediately after such Corporate Transaction, to apply and pertain to the number
and class of securities which would have been issuable to the Optionee in the
consummation of such Corporate Transaction had the option been exercised
immediately prior to such Corporate Transaction, and appropriate adjustments
shall also be made to the Option Price payable per share, provided the aggregate
Option Price payable hereunder shall remain the same.

 

8.                                      Privilege of Stock Ownership.  The
holder of this Option shall not have any of the rights of a stockholder with
respect to the Option Shares until such individual shall have exercised the
option and paid the Option Price.

 

9.                                      Manner of Exercising Option.

 

A.                                    In order to exercise this Option with
respect to all or any part of the Option Shares for which this Option is at the
time exercisable, Optionee (or in the case of exercise after Optionee’s death,
the Optionee’s executor, administrator, heir or legatee, as the case may be)
must take the following actions:

 

(i)                                     Execute and deliver to the Secretary of
the Company a Notice of Exercise and/or Purchase Agreement, in a form then
prescribed by the Company, for the Option Shares for which the option is
exercised.

 

(ii)                                  Pay the aggregate Option Price for the
purchased shares in one or more of the following alternative forms:

 

1.                                      full payment in cash or check; or

 

2.                                      any other form which the Plan
Administrator may, in its discretion, approve at the time of exercise in
accordance with the provisions of paragraph 15 of this Agreement.(1)

 

3.                                      payment in shares of Common Stock held
by the Optionee for the requisite period necessary to avoid a charge to the
Company’s earnings for financial reporting purposes and valued at Fair Market
Value (as defined below) on the Exercise Date; or

 

4.                                      through a special sale and remittance
procedure pursuant to which the Optionee is to provide irrevocable written
instructions (a) to a Company-designated brokerage firm to effect the immediate
sale of the purchased shares and remit to the Company, out of the sale proceeds
available on the settlement date, sufficient funds to cover the aggregate Option
Price payable for the

 

--------------------------------------------------------------------------------

(1)Authorization of a loan or installment payment method under such provisions
may, under currently proposed Treasury Regulations, result in the loss of
incentive stock option treatment under the Federal tax laws.

 

4

--------------------------------------------------------------------------------


 

purchased shares plus all applicable Federal, state and local income and
employment taxes required to be withheld by the Company by reason of such
purchase and (b) to the Company to deliver the certificates for the purchased
shares directly to such brokerage firm in order to effect the sale transaction.

 

(iii)                               Furnish to the Company appropriate
documentation that the person or persons exercising the option, if other than
Optionee, have the right to exercise this Option.

 

Except to the extent the sale and remittance procedure is utilized in connection
with the exercise of the option, payment of the Option Price must accompany the
Notice of Exercise or Purchase Agreement delivered to the Company.

 

B.                                    For purposes of this Agreement, the
Exercise Date shall be the date on which the executed Notice of Exercise or
Purchase Agreement shall have been delivered to the Company.

 

C.                                    As soon after the Exercise Date as
practical, the Company shall mail or deliver to Optionee or to the other person
or persons exercising this Option a certificate or certificates representing the
shares so purchased and paid for, with the appropriate legends affixed thereto.

 

D.                                    In no event may this Option be exercised
for any fractional shares.

 

10.                               Compliance with Laws and Regulations.

 

A.                                    The exercise of this Option and the
issuance of Option Shares upon such exercise shall be subject to compliance by
the Company and the Optionee with all applicable requirements of law relating
thereto and with all applicable regulations of any stock exchange on which
shares of the Company’s Common Stock may be listed at the time of such exercise
and issuance.

 

B.                                    In connection with the exercise of this
Option, Optionee shall execute and deliver to the Company such representations
in writing as may be requested by the Company in order for it to comply with the
applicable requirements of Federal and state securities laws.

 

11.                               Successors and Assigns.  Except to the extent
otherwise provided in Paragraph 3 or 6, the provisions of this Agreement shall
inure to the benefit of, and be binding upon, the successors, administrators,
heirs, legal representatives and assigns of Optionee and the successors and
assigns of the Company.

 

12.                               Liability of Company.

 

A.                                    If the Option Shares covered by this
Agreement exceed, as of the Grant Date, the number of shares of Common Stock
which may without stockholder approval be issued under the Plan, then this
Option shall be void with respect to such excess shares, unless stockholder
approval of an amendment sufficiently increasing the number of shares of Common
Stock issuable under the Plan is obtained in accordance with the provisions of
the Plan.

 

B.                                    The inability of the Company to obtain
approval from any regulatory body having authority deemed by the Company to be
necessary to the lawful issuance and sale of any Common Stock pursuant to this
Option shall relieve the Company of any liability with respect to

 

5

--------------------------------------------------------------------------------


 

the non-issuance or sale of the Common Stock as to which such approval shall not
have been obtained.  The Company, however, shall use its best efforts to obtain
all such approvals.

 

13.                               Notices.  Any notice required to be given or
delivered to the Company under the terms of this Agreement shall be in writing
and addressed to the Company in care of the Corporate Secretary at its principal
corporate offices.  Any notice required to be given or delivered to Optionee
shall be in writing and addressed to Optionee at the address indicated in the
Grant Notice.  All notices shall be deemed to have been given or delivered upon
personal delivery or upon deposit in the U.S. mail, postage prepaid and properly
addressed to the party to be notified.

 

14.                               Construction.  This Agreement and the option
evidenced hereby are made and granted pursuant to the Plan and are in all
respects limited by and subject to the express terms and provisions of the
Plan.  All decisions of the Plan Administrator with respect to any question or
issue arising under the Plan or this Agreement shall be conclusive and binding
on all persons having an interest in this Option.

 

15.                               Governing Law.  The interpretation,
performance, and enforcement of this Agreement shall be governed by the laws of
the State of California without resort to that State’s conflict-of-laws rules.

 

16.                               Additional Terms Applicable to an Incentive
Stock Option.  In the event this Option is designated an incentive stock option
in the Grant Notice, the following terms and conditions shall also apply to the
grant:

 

A.                                    This option shall cease to qualify for
favorable tax treatment as an incentive stock option under the Federal tax laws
if (and to the extent) this Option is exercised for one or more Option Shares: 
(i) more than three (3) months after the date the Optionee ceases to be an
Employee for any reason other than death or Permanent Disability or (ii) more
than one (1) year after the date the Optionee ceases to be an Employee by reason
of Permanent Disability.

 

B.                                    Should the exercisability of this Option
be accelerated upon a Corporate Transaction, then this Option shall qualify for
favorable tax treatment as an Incentive Stock Option only to the extent the
aggregate Fair Market Value (determined at the Grant Date) of the Common Stock
for which this Option first becomes exercisable in the calendar year in which
the Corporate Transaction occurs does not, when added to the aggregate value
(determined as of the respective date or dates of grant) of the Common Stock or
other securities for which this Option or one or more other Incentive Stock
Options granted to Optionee prior to the Grant Date (whether under the Plan or
any other option plan of the Company or any Parent or Subsidiary) first become
exercisable during the same calendar year, exceed One Hundred Thousand Dollars
($100,000) in the aggregate.  Should the applicable One Hundred Thousand Dollar
($100,000) limitation be exceeded in the calendar year of such Corporate
Transaction, the option may nevertheless be exercised for the excess shares in
such calendar year as a Non-Statutory Stock Option.

 

C.                                    Should this Option be designated as
exercisable in installments in the Grant Notice, then no installment under this
Option (whether annual or monthly) shall qualify for favorable tax treatment as
an incentive stock option under the Federal tax laws if (and to the extent) the
aggregate Fair Market Value (determined at the Grant Date) of the Company’s
Common Stock for which such installment first becomes exercisable hereunder
will, when added to the aggregate Fair Market Value (determined as of the
respective date or dates of grant) of the

 

6

--------------------------------------------------------------------------------


 

Company’s Common Stock for which one or more other incentive stock options
granted to the Optionee prior to the Grant Date (whether under the Plan or any
other option plan of the Company or any Parent or Subsidiary corporation) first
become exercisable during the same calendar year, exceed One Hundred Thousand
Dollars ($100,000) in the aggregate.  Should such One Hundred Thousand Dollar
($100,000) limitation be exceeded in any calendar year, this Option shall
nevertheless become exercisable for the option shares in such calendar year as a
Non-Statutory Stock Option.

 

D.                                    Should Optionee hold, in addition to this
Option, one or more other options to purchase the Company’s Common Stock which
became exercisable for the first time in the same calendar year as this Option,
then the foregoing limitations on the exercisability of such options as
Incentive Stock Options shall be applied on the basis of the order in which such
options are granted.

 

17.                               Withholding.  Optionee hereby agrees to make
appropriate arrangements with the Company, Parent or Subsidiary corporation
employing Optionee for the satisfaction of all Federal, state or local income
tax withholding requirements and other tax requirements applicable to the
exercise of this Option.

 

18.                               Definitions.  As used herein, the following
terms have the following meanings:

 

“Administrator” means the Board or the Committee appointed by the Board to be
responsible for conducting the general administration of the Plan, as
applicable.

 

“Board” means the Board of Directors of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute or statutes thereto.  Reference to any particular Code section shall
include any successor section.

 

“Common Stock” means the Common Stock of the Company.

 

“Company” means Geron Corporation, a Delaware corporation.

 

“Consultant” means any consultant or adviser if: (i) the consultant or adviser
renders bona fide services to the Company or any Parent or Subsidiary of the
Company; (ii) the services rendered by the consultant or adviser are not in
connection with the offer or sale of securities in a capital-raising transaction
and do not directly or indirectly promote or maintain a market for the Company’s
securities; and (iii) the consultant or adviser is a natural person who has
contracted directly with the Company or any Parent or Subsidiary of the Company
to render such services.

 

“Corporate Transaction” means one or more of the following stockholder-approved
transactions:

 

(i)                                     a merger or consolidation in which the
Company is not the surviving entity, except for a transaction the principal
purpose of which is to change the State of the Company’s incorporation;

 

7

--------------------------------------------------------------------------------


 

(ii)                                  the sale, transfer or other disposition of
all or substantially all of the assets of the Company in complete liquidation or
dissolution of the Company;

 

(iii)                               any reverse merger in which the Company is
the surviving entity but in which all of the Company’s outstanding voting stock
is transferred to the acquiring entity or its wholly-owned subsidiary; or

 

(iv)                              any transaction or series of transactions as a
result of which any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act shall become the beneficial
owner (within the meaning of Rule 13d-3 promulgated under the Exchange Act) of
more than twenty percent (20%) of the then outstanding shares of Common Stock).

 

“Director” means a member of the Board.

 

“Employee” means any person, including an Officer or Director, who is an
employee (as defined in accordance with Section 3401(c) of the Code) of the
Company or any Parent or Subsidiary of the Company.  A Service Provider shall
not cease to be an Employee (i) during any leave of absence approved by the
Company or (ii) upon any transfer between locations of the Company or between
the Company, its Parent, any Subsidiary, or any successor.  For purposes of
Incentive Stock Options, no such leave may exceed ninety (90) days, unless
reemployment upon expiration of such leave is guaranteed by statute or
contract.  Neither service as a Director nor payment of a director’s fee by the
Company shall be sufficient, by itself, to constitute “employment” by the
Company.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute or statutes thereto.  Reference to any particular Exchange Act
section shall include any successor section.

 

“Fair Market Value” means, as of any date, the value of a share of Common Stock
determined as follows:

 

If the Common Stock is listed on any established stock exchange or a national
market system, including, without limitation, the Nasdaq National Market or The
Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value shall
be the closing sales price for a share of such stock (or the closing bid, if no
sales were reported) as quoted on such exchange or system for the market trading
day at the time of determination, as reported in The Wall Street Journal or such
other source as the Administrator deems reliable;

 

If the Common Stock is regularly quoted by a recognized securities dealer but
selling prices are not reported, its Fair Market Value shall be the mean between
the high bid and low asked prices for a share of the Common Stock on the market
trading day on the day of determination; or

 

In the absence of an established market for the Common Stock, the Fair Market
Value thereof shall be determined in good faith by the Administrator.

 

8

--------------------------------------------------------------------------------


 

“Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and which is
designated as an Incentive Stock Option by the Administrator.

 

“Non-Statutory Stock Option” means an Option (or portion thereof) that is not
designated as an Incentive Stock Option by the Administrator, or which is
designated as an Incentive Stock Option by the Administrator but fails to
qualify as an incentive stock option within the meaning of Section 422 of the
Code.

 

“Officer” means a person who is an officer of the Company within the meaning of
Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

 

“Option” means a stock option granted pursuant to the Plan.

 

“Option Agreement” means a written agreement between the Company and an Optionee
evidencing the terms and conditions of an individual Option grant.  The Option
Agreement is subject to the terms and conditions of the Plan.

 

“Parent” means any corporation, whether now or hereafter existing (other than
the Company), in an unbroken chain of corporations ending with the Company if
each of the corporations other than the last corporation in the unbroken chain
owns stock possessing more than fifty percent of the total combined voting power
of all classes of stock in one of the other corporations in such chain.

 

“Plan” means the Geron Corporation 2002 Equity Incentive Plan.

 

“Qualified Domestic Relations Order” means a domestic relations order as defined
by the Code or Title I of the Employee Retirement Income Security Act of 1974,
as amended, or the rules thereunder.

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute or statutes thereto.  Reference to any particular Securities Act section
shall include any successor section.

 

“Service Provider” means an Employee, Director or Consultant.

 

“Subsidiary” means any corporation, whether now or hereafter existing (other
than the Company), in an unbroken chain of corporations beginning with the
Company if each of the corporations other than the last corporation in the
unbroken chain owns stock possessing more than fifty percent of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

 

9

--------------------------------------------------------------------------------
